UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
CAROL ZIEGLER, on behalf
of G.S.,

                        Plaintiff,                    1:18-cv-880
                                                      (GLS/DJS)
                  v.

COLLEEN MULTER et al.,

                        Defendants.
APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF:
Carol Ziegler
Plaintiff
Pro Se
P.O. Box 853
Rensselaer, NY 12144


Gary L. Sharpe
Senior District Judge


                                     ORDER

      The above-captioned matter comes to this court following a Report-

Recommendation and Order by Magistrate Judge Daniel J. Stewart duly

filed on October 2, 2018. (Dkt. No. 12.) Following fourteen days from the

service thereof, the Clerk has sent the file, including any and all objections
filed by the parties herein.1

      No objections having been filed, and the court having reviewed the

Report-Recommendation and Order for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No.

12) is ADOPTED in its entirety; and it is further

      ORDERED that plaintiff’s amended complaint (Dkt. No. 8) is

DISMISSED pursuant to 28 U.S.C. § 1915 for failure to state a claim; and it

is further

      ORDERED that, in light of plaintiff’s pro se status, plaintiff is provided

a final opportunity within thirty (30) days from the date of this Order to

submit an amended complaint. Any such amended complaint, which shall

supersede and replace in its entirety the previous amended complaint filed

by plaintiff, must clearly state the nature of the suit and the basis for this

court’s jurisdiction. The body of plaintiff’s amended complaint must contain


       1
        Plaintiff did not file objections, but she has filed a letter in which
she explains her difficulties in obtaining counsel and making other
generalized complaints about defendants. (Dkt. No. 13.) Even if that
letter was considered as objecting to the Report-Recommendation and
Order, it would warrant review for clear error only as it includes, at best,
non-specific, general objections. See Almonte v. N.Y. State Div. of
Parole, No. Civ. 904CV484, 2006 WL 149049, at *5-6 (N.D.N.Y. Jan. 18,
2006).
                                        2
sequentially numbered paragraphs containing only one act of misconduct

per paragraph and should state with specificity the legal claim for relief and

the basis for damages in full compliance with Fed. R. Civ. P. 8 and 10 as to

the proper form for her pleadings; and it is further

      ORDERED that plaintiff is permitted a final opportunity to retain

counsel for G.S., and that, if plaintiff does not obtain counsel for G.S., she

should remove all claims asserted on behalf of her minor granddaughter in

any amended complaint; and it is further

      ORDERED that plaintiff’s letter, construed by the court as a request

for appointment of counsel (Dkt. No. 13), is DENIED with leave to renew2;

and it is further



       2
        In Terminate Control Corp v. Horowitz, 28 F.3d 1335 (2d Cir.
1994), the Second Circuit reiterated the factors that a court must consider
in ruling upon a motion for appointment of counsel. The threshold
consideration in ruling on such an application is a showing of some
likelihood of merit. Id. at 1341. Only if the claim meets this threshold
requirement, should the Court then consider the other relevant factors.
See id. at 1341 (citing Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d
Cir. 1986)). Here, given that plaintiff’s amended complaint has been
dismissed pursuant to 28 U.S.C. 1915 for failure to state a claim with
leave to amend to cure all deficiencies, plaintiff has not satisfied this initial
showing that her lawsuit is likely to be of substance. If plaintiff files an
amended complaint and it survives initial review by Judge Stewart, plaintiff
may renew her application for the appointment of counsel.
                                       3
     ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules.

IT IS SO ORDERED.

October 26, 2018
Albany, New York




                                      4
